Case 20-10343-LSS Doc5122 Filed 05/28/21 Pagelof5

lo ‘ DS vsTicr laut Seller Si\verstatn

oS i Bontecupt« pg tt
Qt Market Freer 612 Clore
Wilminaton De Kl

1319

<=
w
co
>
=
~*~
3
Rowe
“o
—_—-
o>
~<
o
Oo
|

n
|
~
2
=f
S
Tl
oS
ry
->
=
=
>

226 WY 82 AVH Lee

 
Case 20-10343-LSS Doc5122 Filed 05/28/21 Page 17" 5 7oOUr |
)

al

Teac SesTice Lai Salles 5%

Mi ge 3G. Sem, 6 ving “TR
BankoogTen CASR, j “4 C\ wren.

4. Onc Seah 2 e revo Fe ° bug “A
Gor, FW oN ) ot ag Vw eG “ERR, Sank of
Tan Sct any «\ xh, work : and
S2rcviee Wok wont “nto a Now
Ba ons \pang Nets 8 start Know

TD WW AG QNRS AGG aL inlQd wat ho T
Osan ARNO Y) > Thaw Vans aloondo ww nk
&s Wn OF Me ERY anal WAS Tounded
PMn> TRS ANY Wer Oe tomo lev a

His [c\ncedii Wag Wing, Lomo Ro pon.

PT a, are A\Ghonnorin OW ards “These
\\o ‘ a.
WO We AA NA Frm & bu CRXv gh Of Rd lore
wrt in Ana iv~ cag Aa aN.

“A SGON \S Two rthy, Sx i$ This
Qa of VAR wy No WV ev Vo We 21
rive Aaa, Ore. \ Rader Spa Vcust A haway To
Carre Nllok. i Cx Net

Lowa\ ,s¢f Yara Ae Nhe 2 T LQ
\~ ow ; els chyecth yor Xo the ooive
\Roater
x AN | oY & v Tele Nov We cK,
No Sith zw Qe SB BN o\ aouNNg
WRIA oThAg ALR S\x ep Mg ani ext
Ax~ AM, bey \ a ods W ngs 6 wh ar

ont ™ PYMb 2 Cap ests Wave Sard Ww hy,

 
Case 20-10343-LSS Doc5122 Filed 05/28/21 Page3of5

Womble , weoh “+ <RR wWas
V\ aon Py S os Vy aN ory ws Yu ‘Tho CRs
FRAY or asiX\$ So ak Macy AAC 3

Cy VAM» \n/ Q\\ "YO byt motwation
Ror  & Ofqod ow scout. -ta - Yagh oft
wn vn oé\a CA WY OV) AWS Thaw Q hav &
Va 2 S. AX Crown EEG nachrinw\
We WAST IA ASW XV? Zead\woy daby, Was
Ne. WWF AN YuwsTier- LW Know WD
oT Ve hur wwe GCOANG ‘ae |
WOODS Segrd0. Whe SKan eM gor he weenie ol Ty

own WR

“Vk AQXN Thy vg\rt de W ant to
B\na0R, NS v oe Mien + va + rie
Vitioms an oN V5 CASL Ww RR £2 wo, Y
TW\G case  ovld — have  larQm decilud
NGC Nrowth? ago , aad Th Sell gnancle

ea Te a ered ding act rst Nec Ah gag

Ow’ Q Am own Ssyvr ty MADy+ The, NaToy\ ¢ woul
QA Qe Cas ov se avd se |
Gercte Ay Wh WR Ay SUNN 09 Conyinvies
No) ae ak.. We W QUA oA A penn . We
a’ S wer ag\ =o =_ + \a\ 7 Se xvalitation ,
We &\d ner S? ‘yn xhn BSA to bog
erred 80 Pa eve leader. The
OTA ANNANTLOV > \ov\a have oforred

Woe wo Ke adult \ 2 rders.
Wast..7+hu BSA -rmkon down To ®

the lagy pammy.9 This should nat
Oy Roe raaniatio, ‘t+ shevld

 
Case 20-10343-LSS Doc5122 Filed 05/28/21 Page4of5

Be asl \quiditat on _ Thry let others
Sores % RW wv bake a-gqu. 1a ox Va
Way Aor No dons orl :

tks VVR Bag inn ny this CAL
os BQ ACL ONVA “AS “A bow kt ceptou Ww th
SMS LE AVC, J LAW WIS and MA dia ork ing To
BIN rN E oy o-ag italian E Wn wy

c RANA, < Shen v3 DL alert t hw

\ A Qvn 7
>.
The Po" ond loss

OR Ss dg nat yy / Loyalty J Cre nel 7 \p
Seas.) XW - nnd NYA e Ang, - Mil of hi chy
WR’ Ce wot 4 Ownd PYe vw GR dy \b BSA
Spend alah 5 hip eit py af \ VA wk Or" ~

ocu G Qn a eo vs a evr broken
shy gaan Sy — en gacan go —,—-oynd__—oy\_telaact

i“~o ~w> wir aang WicViomited ’

Th ant ma ov £ YM M oy Lmd and
Cc OW; ON rod Lorn i. + \, J wraclkesr.

Pan oR p\vy

 
Case 20-10343-LSS Doc5122 Filed 05/28/21 Page5of5

 
 

Sosticn Leaves, Sealber Silyershein Or
BSA Pom copter C 2.52,

Qe may ok Street 6th Sloor
Wilmington IDE 1% 8ol

a

198013024 pee eee

 
